PER CURIAM.
We affirm in all respects except as to the award of post-judgment interest on that part of the final judgment which constitutes an award of pre-judgment interest. See Underwriters at Lloyd’s London v. Millar, 627 So.2d 1188 (Fla. 4th DCA 1993), rev. denied, 639 So.2d 984 (Fla.1994); Perez Sandoval v. Banco de Commercio, S.A, C.A., 582 So.2d 179 (Fla. 3d DCA 1991); LaFaye v. Presser, 554 So.2d 610 (Fla. 1st DCA 1989), and United Servs. Auto. Ass’n v. Smith, 527 So.2d 281 (Fla. 1st DCA 1988). See also the reasoning of the Florida Supreme Court by inference in In re: Amendments to Florida Small Claims Rules, 601 So.2d 1201 (Fla.1992).
We also certify conflict with Peavy v. Dyer, 605 So.2d 1330 (Fla. 5th DCA 1992), which holds the contrary. The fifth district in Peavy stated:
If Perez does mean what it appears to mean, we are bound to disagree. In Argonaut Ins. Co. v. May Plumbing Co., 474 So.2d 212, 214r-215 (Fla.1985), our supreme court determined that prejudgment interest is simply an element of pecuniary damages. Under this loss theory of damage, the failure of the defendant to surrender monies it owed to the plaintiff was itself a wrongful deprivation of the plaintiff’s property, which the final judgment restores to the plaintiff. Once this element of damages is awarded in the final judgment, prejudgment interest, like all other elements of damage, becomes part of a single total sum adjudged to be due and owing. See Phillips v. Parrish, 585 So.2d 1038 (Fla. 1st DCA 1991). The amount awarded for prejudgment interest, like all other components of the ‘judgment’, automatically bears interest as provided by section 55.03, Florida Statutes.
[[Image here]]
Section 55.03, Florida Statutes, when applied to a judgment that contains an award of prejudgment interest, does not impermissibly compound interest on interest; rather it awards interest on a final judgment that remains unpaid after entry.
Affirmed in part. Reversed only as to post-judgment interest on pre-judgment interest; conflict certified.
GUNTHER, C.J., and SHAHOOD, J., concur.
PARIENTE, J., concurs specially with opinion.